                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JENNIFER COLLINS,                                  Case No. 19-cv-06873-TSH
                                   8                     Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.

                                  10     SOCIAL SECURITY ADMINISTRATION,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to the Scheduling Order in this case, Plaintiff Jennifer Collins’ motion for

                                  14   summary judgment or remand was due within 28 days of service of Defendant’s answer. The

                                  15   government served its answer on December 11, 2019, yet Collins has not filed her motion.

                                  16   Accordingly, the Court ORDERS Plaintiff Jennifer Collins to show cause why this case should

                                  17   not be dismissed for failure to prosecute and failure to comply with court deadlines. Collins shall

                                  18   file a declaration by February 11, 2020. Notice is hereby provided that failure to file a written

                                  19   response will be deemed an admission that Collins does not intend to prosecute, and the case will

                                  20   be dismissed without prejudice. Thus, it is imperative the Court receive a written response by the

                                  21   deadline above.

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: January 21, 2020

                                  25

                                  26
                                                                                                    THOMAS S. HIXSON
                                  27                                                                United States Magistrate Judge
                                  28
